Citation Nr: 1526795	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-00 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a left inguinal hernia. 

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee with limitation of flexion. 

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee with anterior instability. 

4.  Entitlement to an evaluation in excess of 10 percent for residuals of meniscectomy (semilunar cartilage removal) of the right knee. 

5.  Entitlement to an effective date prior to December 13, 2010, for the assignment of a 70 percent disability rating for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law
ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to February 1998, December 2005 to November 2006, and from May 2007 to January 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  During the appeal, jurisdiction of the case was transferred to the VA RO in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of entitlement to an effective date prior to December 13, 2010, for the assignment of a 70 percent disability rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The left inguinal hernia is small, readily reducible, and can be supported by a truss or belt.

2.  The Veteran's right knee disability is manifested by flexion to 90 degrees with objective evidence of painful motion beginning at 45 degrees.  

3.  The Veteran has moderate anterior instability of the right knee.

4.  In June 2008, the Veteran underwent a meniscotomy of his right knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for residuals of a left inguinal hernia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7338 (2014).

2.  The criteria for a rating higher than 10 percent for degenerative joint disease of the right knee with limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2014).

3.  The criteria for a 20 percent evaluation for degenerative joint disease of the right knee with anterior instability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257 (2014).

4.  The criteria for a rating higher than 10 percent for residuals of meniscectomy (semilunar cartilage removal) of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).
Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative Diagnostic Codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided a notice letter in February 2011, prior to the initial adjudication of his claims in April 2011.  The letter informed him of the evidence necessary to substantiate his appeal and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined. 

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the appeal.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  In addition, the Veteran was afforded VA examinations in February 2011 and October 2013.  The examinations were conducted by medical professionals who solicited symptomatology from the Veteran, conducted thorough examinations, and provided rationale for the conclusions given.  They are, therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

All relevant evidence necessary for an equitable resolution of the appeal has been identified and obtained, to the extent possible.  

Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.
II.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, the severity of the Veteran's service-connected disabilities has been uniform throughout the appeal period and will not result in staged ratings.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A.  Left Inguinal Hernia

In an April 2011 rating decision, the AOJ confirmed and continued the Veteran's 10 percent evaluation for his left inguinal hernia.  Diagnostic Code 7338 provides ratings for inguinal hernia.  Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  Large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  A Note to Diagnostic Code 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114. 

In February 2011, the Veteran underwent a VA examination to determine the nature and severity of his left inguinal hernia.  The examiner reported that the Veteran developed a left inguinal hernia in October 2007.  In September 2010, the Veteran underwent a surgical repair of his hernia.  The Veteran stated that he missed a week of work after his surgery, but denied restrictions on his daily activities due to his hernia.  The examiner noted that there was evidence of endoscopic repair and the inguinal hernia was repaired and well-healed.

In November 2013, the Veteran was afforded another VA examination to evaluate the severity of his left inguinal hernia.  The Veteran stated that his pain had increased since his last evaluation and he noted a palpable bulge in the left inguinal region.  The pain was exacerbated when he used the restroom.  The VA examiner diagnosed a small left hernia that was readily reducible and that could be supported by a truss or belt.

A 30 percent evaluation is warranted for small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  However, the evidence of record clearly demonstrates that the Veteran's left inguinal hernia is readily reducible and can be supported by a truss or belt.

The Board acknowledges the Veteran's lay assertions in support of his claim.  The Veteran is competent to report his symptomatology and his pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran's reports taken on their face do not warrant a higher evaluation as they do not demonstrate that the Veteran's left inguinal hernia is not readily reducible or unable to be supported by a truss.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for a left inguinal hernia, as the Veteran's left hernia is readily reducible and can supported by a truss or belt.  38 C.F.R. § 4.114, Diagnostic Code 7338.  The preponderance of the evidence is against any higher rating for the Veteran's left inguinal hernia.  The benefit- of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



B.  Right Knee

During the current appeal period, the Veteran has been awarded the following evaluations for his right knee disability: a 10 percent evaluation for degenerative joint disease of the right knee with limitation of flexion under Diagnostic Codes 5003-5260; a 10 percent evaluation for degenerative joint disease of the right knee with anterior instability under Diagnostic Codes 5003-5257; and, a 10 percent evaluation for residuals of meniscectomy of the right knee under Diagnostic Code 5259.  38 C.F.R. § 4.71a.  In evaluating the Veteran's current level of disability, the Board will consider all applicable Diagnostic Codes.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When there is no limitation of motion of the specific joint that involves degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent, but no higher, for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. 
§ 4.71a. 

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.  

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  38 C.F.R. § 4.71a.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

The VA General Counsel also has held if the criteria for a compensable rating under Diagnostic Codes 5260 and 5261 are met, separate ratings can be assigned.  38 C.F.R. § 4.71a; VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in VA's Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In other words, the use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

i.  Limitation of Flexion

With regard to the Veterans claim for an evaluation in excess of 10 percent for degenerative joint disease of the right knee with limitation of flexion, under Diagnostic Code 5260, limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.  During the November 2013 VA examination, initial range of motion measurements indicated flexion to 90 degrees with objective evidence of painful motion beginning at 45 degrees.  Range of motion in the right knee after 3 repetitions was 80 degrees.  The VA examiner indicated that the Veteran had additional limitation of range of motion based upon less movement than normal, excess fatigability, and pain on movement.

The Board has considered the Veteran's complaints of pain in the right knee.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants higher a disability rating.  38 C.F.R. § 4.71a.  

Given that the Veteran was able to achieve the aforementioned ranges of motion of the right knee on examination despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability ratings throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with higher disability ratings.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the right knee to warrant a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the right knee disability based on additional functional limitation following repetitive use or flare-ups of the joint.

In a December 2014 statement, the Veteran requested a separate evaluation for degenerative arthritis of the right knee.  However, the Veteran has a compensable evaluation based upon limitation of flexion and is barred from a separate rating for arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

ii.  Instability

The Veteran is in receipt of a 10 percent evaluation for degenerative joint disease of the right knee with anterior instability under Diagnostic Codes 5003-5257.  Under Diagnostic Code 5257, a 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.  38 C.F.R. § 4.71a.  In a December 2014 statement, the Veteran stated that he used a brace on his right knee and a cane to assist with the instability of his knee.  During his November 2013 VA examination, the Veteran reported that he experienced a feeling of instability while standing and walking.  Lachmen testing was 1+ for anterior instability of the right knee, indicating zero to 5 millimeters of anterior instability.  Posterior and medial-lateral stability was normal for the right knee.  Thus, in weighing the evidence of record, the Board finds that the Veteran's instability is best rated as moderate based upon the Veteran's use of a right knee brace and cane.  Thus, based on the aforementioned evidence, the Veteran is entitled to an increased disability rating of 20 percent for his anterior instability of the right knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

However, the Veteran is not entitled to a disability rating in excess of 20 percent for his instability of the right knee as joint stability tests indicated normal results for posterior and medial-lateral instability.  Additionally, in the Veteran's December 2014 statement, his representative concedes that the Veteran's instability is moderate as the representative only asks for the "next highest evaluation for the right knee instability."

iii.  Meniscectomy

Regarding the Veteran's claim for an evaluation in excess of 10 percent for residuals of meniscectomy of the right knee, the Board notes that the Veteran is in receipt of the maximum rating assignable under Diagnostic Code 5259.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent for his meniscectomy.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The Board has considered the application of the remaining pertinent Diagnostic Codes in an effort to determine whether higher ratings may be warranted for the Veteran's right knee disability, but finds none are raised by the evidence.  The evidence does not establish that the Veteran's right knee is ankylosed to warrant a higher disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5256.  Throughout the appeal, the Veteran has displayed ranges of motion in the right knee, which demonstrate that his right knee is not ankylosed.  The November 2013 VA examiner also made a specific finding that the Veteran's right knee was not ankylosed.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  A separate evaluation under Diagnostic Code 5261 is not warranted.  During the November 2013 VA examination, there was no evidence of painful motion on extension and each range of motion measurement for extension was 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Additionally, Diagnostic Code 5262 is inapplicable because the evidence of record does not document that the Veteran has impairment, to include malunion or nonunion, of the tibia and fibula of his right leg.  The November 2013 VA examiner indicated that the Veteran did not have tibial or fibular impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

iv.  Conclusion

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno 6 Vet. App. at 465.  The Veteran's competent and credible belief that his right knee disabilities are worse than the assigned ratings, however, is outweighed by the competent and credible medical examination that evaluated the extent of impairment based on objective data coupled with the Veteran's lay complaints.  The VA examiners had training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the schedular criteria for a 20 percent evaluation for degenerative joint disease of the right knee with anterior instability have been met.  However, the preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for residuals of meniscectomy (semilunar cartilage removal) of the right knee and an evaluation in excess of 10 percent for degenerative joint disease of the right knee with limitation of flexion.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.





III.  Extraschedular Considerations

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability pictures are contemplated by the rating schedule.  The assigned schedular evaluations are, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's right knee disability and left inguinal hernia fully address his symptoms, which include mainly pain and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the right knee and the left inguinal hernia with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran reports pain, instability, and limitation of motion that affects his ability to stand and for prolonged periods.  The Veteran's inguinal left hernia was evaluated as small and able to be supported by a truss.  The regulations address the symptomatology related to the Veteran's hernia and right knee disabilities.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  During the November 2013 VA examination, the Veteran stated that he was employed.  There has been no allegation during the course of the appeal that the Veteran's service-connected disabilities have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 


ORDER

An evaluation in excess of 10 percent for a left inguinal hernia is denied.

An evaluation in excess of 10 percent for degenerative joint disease of the right knee with limitation of flexion is denied.

An increased evaluation of 20 percent for anterior instability of the right knee is granted, subject to the regulations governing the payment of monetary benefits. 

An evaluation in excess of 10 percent for residuals of meniscectomy (semilunar cartilage removal) of the right knee is denied.


REMAND

In December 2014, the Veteran expressed disagreement with the effective date assigned for the award of a 70 percent rating for his PTSD.  No Statement of the Case (SOC) has been issued regarding this claim; accordingly, an SOC must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should take all indicated action in order furnish the Veteran and his representative an SOC concerning his claim for entitlement to an effective date prior to December 13, 2010, for the assignment of a 70 percent disability rating for PTSD.  The Veteran should be advised that he still needs to file a timely Substantive Appeal in response to the SOC to perfect an appeal concerning this claim to the Board.  38 C.F.R. §§ 20.200, 20.302(b).  The Veteran also should be advised of the time limit for perfecting the appeal.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


